FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 16, 2022

                                       No. 04-22-00071-CR

                                        Eric Daniel AULD,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B16861
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
       Appellant’s brief was originally due on May 12, 2022. After we granted Appellant’s first
and second motions for extensions of time to file the brief, Appellant’s brief was due on August
10, 2022. Since then, Appellant has not responded to this court’s e-mail or telephone inquiries.
       We order Appellant’s counsel Patrick Ballantyne to file a motion for extension of time, a
motion to dismiss, or the brief within ten days of the date of this order.
      If no brief or motion is filed by that date, we will abate this appeal to the trial court for an
abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).
       Appellant’s counsel is cautioned that, to protect Appellant’s rights, this court may initiate
proceedings under Rule 38. See id. R. 38.8(b)(4).



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court